DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Application 16/433,296 filed on 6/6/2019.
The examiner notes the IDS filed have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,354,092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of reason for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a data processing apparatus has processing circuitry for executing first software at a first privilege level EL1 and second software at a second privilege level EL2 higher than the first privilege level. Attributes may be set by the first and second software to indicate whether execution of the data access instruction can be interrupted. For a predetermined type of data access instruction for which the second attribute set by the second software specifies that the instruction can be interrupted, the instruction may be set as interruptible even if the first attribute set by the first software specifies that the execution of the instruction cannot be interrupted.



However, none Johansson (US 2004/0054831 A1), Chrabieh (US 2006/0031838 A1), Williams et al. (US 2011/0093750 A1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and similarly Claim 15 and Claim 16.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 15 and Claim 16:  wherein said processing circuitry is configured to execute first software at a first privilege level and to execute second software at a second privilege level higher than the first privilege level; 	in response to a data access instruction for accessing data in the data store, the data processing apparatus is configured to determine at least one access attribute for said data access instruction based on at least one first attribute set by the first software and at least one second attribute set by the second software, said at least one first attribute and said at least one second attribute each specifying one of: (i) that execution of the data access instruction can be interrupted part way through a data access triggered by the data access instruction, and (ii) that servicing of an interrupt should be delayed until the data access is complete; and in response to a predetermined type of data access instruction for which said at least one second attribute specifies that execution of the data access instruction can be interrupted part way through the data access, the data processing apparatus is configured to determine said at least one access attribute specifying that execution of the data access instruction can be interrupted part way through the data access even if said at least one first attribute specifies that servicing of the interrupt should be delayed until the data access is complete.

Further for the purposes of Allowance the examiner notes that the structure for Claim 15 is as follows:  A data processing apparatus (FIG. 1 – ‘2’) comprising: means for processing data (FIG. 1 – ‘4’ i.e., processing circuity) and means for storing data (FIG. 1 – ‘6’, i.e., memory); see parent application, 14/912,300, Appeal Brief, page 4, dated on 12/19/2018, as stated by the Appellant.  This relates to Applicant’s specification page 8, lines 26-33 of that states: FIG. 1 schematically illustrates a portion of the data processing apparatus 2 comprising processing circuity 4 for processing data and a memory (data store) 6 for storing data.  This is consistent with the Examiner’s interpretation as applied throughout the application history under 35 U.S.C. 112(f) (see parent application: 14/912,300).

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439